DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/035,035.  Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle Konz on 8/2/2022.

The application has been amended as follows: 
Claim 4, line 1, “the another torque” has been changed to - -the torques- -.

Claim 5, line 2, “the pedal” has been changed to - -the accelerator pedal- -.

Claim 7, line 1, “the pedal” has been changed to - -the accelerator pedal- -.

Claim 8, line 3, “the accelerator pedal” has been changed to - -an accelerator pedal- -.

Claim 12, line 2, “the commanding another torque” has been changed to - -the commanding torques- -.

Claim 12, line 3, “commanding the another torque” has been changed to - -commanding another torque- -.

Claim 15, line 1, “the pedal” has been changed to - -the accelerator pedal- -.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a vehicle including a controller programmed to, with the vehicle being in a one-pedal driving mode: in response to a braking torque capacity of the powertrain exceeding a target braking torque that is based on a position of the accelerator pedal, command a torque, that is equal to the target braking torque, from the powertrain such that the vehicle is slowed using the powertrain without application of the friction brakes, and in response to the braking torque capacity of the powertrain being less than the target braking torque, command torques from the powertrain and the friction brakes such that the target braking torque is satisfied and the vehicle is slowed using the powertrain and the friction brakes, in combination with the other elements required by independent claim 1.
The prior art does not disclose nor render obvious a method of braking a vehicle when in a one-pedal driving mode comprising: in response to a powertrain braking torque capacity exceeding a target braking torque that is based on a position of the accelerator pedal, commanding a torque, that is equal to the target braking torque, from a powertrain such that the vehicle is slowed using the powertrain without application of friction brakes; and in response to the braking torque capacity of the powertrain being less than the target braking torque, commanding torques from the powertrain and the friction brakes such that the target braking torque is satisfied and the vehicle is slowed using the powertrain and the friction brakes, as required by independent claim 8.
The prior art does not disclose nor render obvious a vehicle including a controller programmed to: in response to (i) a driver-demanded torque being negative, (ii) the vehicle being in a one-pedal drive mode, and (iii) a braking torque capacity of the powertrain being capable of providing the driver-demanded torque, command the driver-demanded torque to the powertrain such that the vehicle is slowed using the powertrain without application of the friction brakes, and in response to (i) the driver-demanded torque being negative, (ii) the vehicle being in the one-pedal drive mode, and (iii) the braking torque capacity of the powertrain being incapable of providing the driver-demanded torque, (a) command a torque to the powertrain that is equal to the braking torque capacity of the powertrain and (b) command another torque to the friction brakes based on a difference between the driver-demanded torque and the braking torque capacity of the powertrain, in combination with the other elements required by independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIM (US 2022/0009355 A1) discloses a vehicle control method wherein an amount of regenerative braking is increased based on brake pedal operation frequency to enhance one-pedal driving deceleration characteristics (see paragraph [0082]).  However, the reference fails to disclose the above limitations that deal with comparing a powertrain braking torque capacity to a target braking torque and commanding specific torque(s) to the powertrain and/or friction brakes as a result.
SUZUKI et al. (US 2020/0339081 A1) discloses an electric vehicle control apparatus which adjusts regenerative braking in a one-pedal mode (see paragraph [0049]).  However, the reference fails to disclose the above limitations that deal with comparing a powertrain braking torque capacity to a target braking torque and commanding specific torque(s) to the powertrain and/or friction brakes as a result.
KUBO (US 2020/0317197 A1) discloses a vehicle control apparatus including a braking control scheme for one-pedal driving (see paragraph [0059]).  However, the reference fails to disclose the above limitations that deal with comparing a powertrain braking torque capacity to a target braking torque and commanding specific torque(s) to the powertrain and/or friction brakes as a result.
TSUDA (US 2020/0047761 A1) discloses a hybrid vehicle control system with a one-pedal mode (see paragraph [0089]).  However, the reference fails to disclose the above limitations that deal with comparing a powertrain braking torque capacity to a target braking torque and commanding specific torque(s) to the powertrain and/or friction brakes as a result.
SHIOZAWA et al. (US 2019/0135244 A1) discloses a braking force control method with a one-pedal mode (see paragraphs [0135]-[0141]).  However, the reference fails to disclose the above limitations that deal with comparing a powertrain braking torque capacity to a target braking torque and commanding specific torque(s) to the powertrain and/or friction brakes as a result.
HERNANDEZ (US 2018/0304869 A1) discloses a one-pedal drive system (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with comparing a powertrain braking torque capacity to a target braking torque and commanding specific torque(s) to the powertrain and/or friction brakes as a result.
GOTO (US 2018/0186352 A1) discloses a vehicle deceleration system (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with comparing a powertrain braking torque capacity to a target braking torque and commanding specific torque(s) to the powertrain and/or friction brakes as a result.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655